   Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 1 of 11 PageID #:168




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

SWART, et al.,                               )
                                             )
       Plaintiffs,                           )
                                             )
and ELIZABETH NORDEN, TYLER                  )       Case No. 19-cv-06213
BRUMFIELD, DORIS DAVENPORT,                  )
and WILLIAM MORGAN,                          )       Hon. John Robert Blakey
                                             )       Magistrate Judge Sidney I. Shenkier
       Plaintiffs-Intervenors,               )
                                             )
       v.                                    )
                                             )
CITY OF CHICAGO,                             )
                                             )
       Defendant.                            )

                        MEMORANDUM OF LAW IN SUPPORT OF
            MOTION OF PLAINTIFFS-INTERVENORS FOR PRELIMINARY INJUNCTION

       Plaintiffs-Intervenors Elizabeth Norden, Tyler Brumfield, Doris Davenport, and William

Morgan (“Intervenors”) hereby move for a preliminary injunction pursuant to Rule 65 of the

Federal Rules of Civil Procedure. As discussed more fully below, the City of Chicago should be

enjoined from arbitrarily enforcing its rules regarding impermissible activity in Millennium Park

to harass, intimidate, and interfere with Intervenors and other individuals exercising their

constitutional right to collect petition signatures on referendums of public interest.

       Intervenors hereby join in the motion for preliminary injunction and other relief filed by

Plaintiffs in this Court previously, and they incorporate and adopt the arguments made by

Plaintiffs in their supporting memorandum. This memorandum by Intervenors supplements the

memorandum filed by Plaintiffs.
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 2 of 11 PageID #:168




                                       STATEMENT OF FACTS

       Intervenors are all individuals who circulated petitions for Take Charge Chicago, a ballot

initiative committee that was seeking to place a referendum adopting mayoral term limits and

creating a consumer advocate on the ballot in Chicago. See Declaration of Elizabeth Norden, ¶2

(Exh. 1); Declaration of William Morgan, ¶2 (Exh. 2); Declaration of Doris Davenport, ¶2 (Exh.

3); Declaration of Tyler Brumfield, ¶2 (Exh. 4). The Take Charge Chicago referendum was a

binding referendum authorized by Sections 6(f) and 11 of Article VII of the Illinois Constitution.

Morgan Decl., ¶2.

       On numerous occasions, City of Chicago employees, agents or representatives

interfered with the ability of Intervenors to circulate petitions in Millennium Park in the City of

Chicago. See, e.g., Norden Decl., ¶¶3-8; Morgan Decl., ¶2; Davenport Decl. ¶¶6-8; Brumfield

Decl. ¶3. Intervenors often felt harassed while they circulated petitions, and the actions of the

City of Chicago employees or representatives also had a chilling effect on their ability to

circulate petitions freely and the willingness of individuals to sign the petitions. See, e.g.,

Norden Decl., ¶6; Morgan Decl., ¶10; Davenport Decl. ¶8.

       The actions of City of Chicago employees or representatives include:

           •   telling one of the Intervenors that he could not circulate petitions because “This
               is how it works in Chicago,” “This is government property,” and “This is a public
               park” (Morgan Decl., ¶6);

           •   following an Intervenor while he circulated petitions in an apparent attempt to
               intimidate the petition circulator and potential petition signers (id., ¶¶8-10);

           •   telling an Intervenor that he could not circulate petitions on sidewalks in and
               around Millennium Park (id., ¶12);

           •   telling an Intervenor that he had to leave an area near the Great Lawn in
               Millennium Park (id., ¶15);


                                                  2
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 3 of 11 PageID #:168




            •   videotaping an Intervenor while she was circulating petitions and telling her that
                the video would be provided to the “appropriate officials” in an attempt to
                intimidate her (Norden Decl., ¶8);

            •   harassing an Intervenor and calling her a “horrible person” and other names
                (id., ¶4);

            •   the head of security at Millennium Park telling an Intervenor that she could not
                circulate petitions, citing the rules of the Park (id., ¶7); and

            •   interfering with an Intervenor’s ability to circulate petitions such that she
                collected many fewer signatures than she would have been able to otherwise
                (Davenport Decl., ¶¶3-8);

            •   telling an Intervenor that he could not enter a large area of the Park because he
                was carrying petitions (Brumfield Decl, ¶3).

       Intervenors are civic activists, and they intend to continue circulating referendum

petitions at Millennium Park, including active referendums for Mayoral and Aldermanic term

limits in the City of Chicago. See, e.g., Norden Decl., ¶10; Morgan Decl., ¶17; Brumfield

Decl. ¶5.

       Millennium Park is an important location for Intervenors and other petition circulators

to circulate petitions because it is the busiest public space in Chicago. Millennium Park’s own

promotional materials refer to it as “Chicago’s town square.” See Exh. 5. The City describes

Millennium Park as the “#1 attraction in the Midwest” and “among the Top 10 most-visited

sites in the U.S.” Id. Millennium Park has hosted large civic events in the past, including the

Mayoral inauguration of Rahm Emanuel in 2011, a mass civil union ceremony presided over by

Governor Pat Quinn in 2011, and a speech by the President of Poland in 2018. See Exhs. 6-8.

       One recent public document lists the following facts about Millennium Park:

       •    Prior to the “1809 dedication of 20 acres of the Fort (Dearborn) as a park,” citizens
            lobbied to have the site declared “Public Ground- A Common to Remain Forever



                                                 3
     Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 4 of 11 PageID #:168




            Open, Clear, and Free of Any Building” (Exh. 9, p. 90);

        •   A chronology shows that the initial intention was for a public park with art work or
            artistic displays only added later (id., pp. 90-91);

        •   The site is referred to as “front yard of Chicago” and there was an “official
            designation” of the site as “parkland” in 1844 (id., p. 95-96);

        •   The park site is referred to as “public green space” (id., p. 96);

        •   The park is referred to as a: “High quality front yard for all Chicagoans” (id., p. 97);

        •   “additions of art, landscape design and architecture . . . were not anticipated in the
            original plan” (id., p. 98);

        •   The site is referred to as a “Front yard” and “green and public” (id., p. 100);

        •   “many people interviewed during the site visit indicated that the plan for the Park
            did not really anticipate the mix of art installation” (id., p. 109); and

        •   The site is referred to as “new public open space” (id., p. 121).

                                             ARGUMENT

        The Court should issue a preliminary injunction where the moving party demonstrates:

(1) a likelihood of success on the merits, (2) the potential for irreparable harm if the injunction

is not issued, (3) that the balance of relative harm weighs in the moving party’s favor, and

(4) that the preliminary injunction is in the public interest. See Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008). As discussed more fully below, Intervenors’ request for a

preliminary injunction satisfies all of these elements and should be granted.

I.      INTERVENORS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR CLAIMS.

        Plaintiffs’ motion for preliminary injunction argues that they are likely to succeed on the

merits of their First Amendment claims, which are substantially similar to Intervenors’ First

Amendment claims. Specifically, Plaintiffs argue they will succeed because Millennium Park is a



                                                  4
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 5 of 11 PageID #:168




traditional public forum and the rules governing activity in Millennium Park are vague and

overbroad such that they have been and can be used to infringe upon First Amendment rights

(which include free speech and the freedom to petition).

       Intervenors set forth below in Section A additional reasons for the Court to find

Millennium Park a traditional public forum subject only to narrowly tailored regulation, and

they argue in Section B that Millennium Park’s rules are subject to strict scrutiny because

Intervenors have a right under the Illinois Constitution to freely circulate binding referendum

petitions.

       A.      MILLENNIUM PARK IS A TRADITIONAL PUBLIC FORUM WHERE INTERVENORS
               SHOULD BE PERMITTED TO CIRCULATE PETITIONS.

       As set forth in Plaintiffs’ motion for preliminary injunction, Millennium Park is a

traditional public forum under longstanding First Amendment precedent. As a general matter,

parks are “quintessential” public forums. See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n,

460 U.S. 37, 45 (1983). Moreover, a public forum is defined by “objective characteristics”

regardless of the “government’s intent.” See Arkansas Educ. TV Comm’n v. Forbes, 523 U.S. 666,

678 (1998). The facts set forth above – Millennium Park’s longstanding use as a public park, the

large number of visitors it attracts, and the secondary nature of the artwork in both timing and

emphasis – demonstrate objectively that Millennium Park is a traditional public forum.

       There is a long line of precedent supporting the conclusion that the characteristics of

Millennium Park render it a traditional public forum. See Heffron v. International Soc. For

Krishna Consciousness, 452 U.S. 640, 651 (1981) (street considered public forum in part because

it was a “place where people may enjoy the open air or the company of friends and neighbors

in a relaxed environment.”); U.S. v Grace, 461 U.S. 171, 177 (1983) (“streets, sidewalks, and


                                                5
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 6 of 11 PageID #:168




parks, are considered, without more, to be “public forums.”) (emphasis added); Women’s

Health Link, Inc. v. Fort Wayne Public Trans. Corp., 826 F.3d 947, 951 (7th Cir. 2016) (“A

traditional public forum is a street, sidewalk, or park, or some other type of public property that

like a street, sidewalk, or park has for a very long time (‘time out of mind,’ as some cases put it,

or ‘from time immemorial,’ as others say) been used for expressive activity, such as marches,

picketing, and leafletting”); Grossbaum v. Indianapolis-Marion Cty. Bldg. Auth., 100 F.3d 1287,

1296 (7th Cir. 1996) (“Traditional public fora are properties like streets and parks”).

       The City of Chicago has not yet articulated the basis on which it believes it can limit

Intervenors’ First Amendment rights in Millennium Park. However, the City has emphasized

that Millennium Park is divided into “rooms”, some of which are devoted to artistic displays,

and the current Rules regulate speech that has the potential to interfere with artistic displays

and limit speech to certain locations. However, these Rules are so vague that that they invite

arbitrary enforcement; they are constitutionally overbroad in their limitations; and, they do not

justify the City’s harassment of Intervenors. The City’s actions and Rules violate the First

Amendment for multiple reasons.

       First, Intervenors have been told that they are not allowed to circulate petitions at all in

Millennium Park. This is certainly not a narrowly tailored government regulation of First

Amendment rights. In addition, Intervenors have been harassed and intimidated by City

representatives, making it more difficult for them to collect petition signatures. City

representatives have also intimidated potential petition signers. These actions of the City and

its representatives are blatantly inconsistent with First Amendment jurisprudence requiring

narrowly tailored governmental regulation.



                                                 6
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 7 of 11 PageID #:168




       Second, the City of Chicago may not convert a public forum into a restricted space

simply by redefining it. See Irish Subcommittee of Rhode Island Heritage Comm’n v. Rhode

Island Heritage Comm’n, 646 F. Supp. 347, 353 (D.R.I. 1986) (government may not change

character of public forum by restricting use of a part of it). Objectively, Millennium Park is

outdoor space that is open to the public and used for a wide range of public activities. A room is

defined as “a portion of space within a building or other structure, separated by walls or

partitions from other parts.” https://www.dictionary.com/browse/room?s=t. The City’s

description of various areas of the Park as “rooms” is certainly creative, but legally irrelevant –

the Park is an outdoor public space.

       Third, the City has allowed civic and political activity in the Park, so it cannot

discriminate against a certain type of political activity. Events like the Mayoral inauguration, the

civil union ceremony, and the speech of the President of Poland are among the political and

civic events that have occurred in Millennium Park. Because these various political activities

have been allowed, the City may not prohibit or stymie other political activity it deems less

favorable.

       Finally, the Park Rules as currently drafted lack clear standards necessary for an

appropriate regulation. The Rules purportedly regulate conduct that interferes with the ability

of visitors to enjoy artistic displays, but they are drafted to allow arbitrary interpretation and

enforcement. They also completely prohibit First Amendment activity in large areas of the Park

that do not contain artistic displays or where artistic displays are intermittent. The Rules

essentially act as a prior restraint on political speech and petitioning by presuming that this

activity will be disruptive. Such a prior restraint may not be exercised without clear standards.



                                                  7
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 8 of 11 PageID #:168




See, e.g., Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 553 (1975) (criticizing exercise

of prior restraint denying a permit for a theater production without clear standards). The Rules

should be enjoined from enforcement until they are modified to provide constitutional and

clear standards as to what activities might be prohibited because they interfere with the artistic

displays. For example, the blanket prohibition on collecting petition signatures in Pritzker

Pavilion could be replaced with a regulation against collecting petition signatures during a

performance.

        Because Millennium Park is a traditional public forum and the City, through its actions

and Rules, has limited Intervenors’ First Amendment rights far beyond narrowly tailored

regulation, Intervenors are likely to succeed on the merits of their claim that the City of Chicago

is infringing on their First Amendment rights.

        B. THE ILLLINOIS CONSTITUION REQUIRES STRICT SCRUTINY OF MILLENNIUM PARK
           RULES THAT HAVE BEEN USED TO INHIBIT THE ABILITY OF INTERVERNORS TO
           CIRCULATE REFERENDUM PETITIONS.

        The petitions circulated by Intervenors and the petitions Intervenors intend to circulate

in the immediate future are for referendums authorized by Section 6(f) and 11 of Article VII of

the Illinois Constitution. Illinois law provides that government restrictions on the right of

referendum under the Illinois Constitution should be subject to strict scrutiny. In Coalition for

Political Honesty II, the Illinois Supreme Court ruled that legislative restrictions on initiatives

authorized by the Illinois Constitution are subject to strict scrutiny. See Coalition for Political

Honesty v. State Bd. of Elections, 415 N.E.2d 368 (Ill. 1980) (“Coalition for Political Honesty II”)

see also Coalition for Political Honesty v. State Bd. of Elections, 1982 U.S. Dist. LEXIS 12411, *14-

15 (N.D. Ill. April 23, 1982).



                                                   8
    Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 9 of 11 PageID #:168




       The Court wrote: “The ‘strict scrutiny’ to which the Supreme Court has subjected

legislative restrictions upon the right to vote (Bullock) is, in our judgment, apposite here. While

the General Assembly is authorized to establish the ‘procedure for determining the validity

and sufficiency of a petition’ (Ill.Const.1970, art. XIV, sec. 3), that procedure cannot

unnecessarily restrict the initiative privilege.” Id. Accordingly, the Court struck down a

restriction on elector-initiated referendums that invalidated a full petition sheet of signatures

if a single petition signature on the sheet was invalid. The Court reasoned that “the

disqualification of entire sheets is simply too harsh. It is not the ‘least drastic means’ of

insuring the integrity of the initiative process.” Id. at 378.

       The Court noted that Article XIV was:

               drafted and adopted as a check on the legislature's self-interest, and the
               necessity to protect the rights conferred thereby from debilitating
               legislation is implicit in the convention's action. We believe it is clear from
               the convention proceedings that the quoted constitutional provisions are
               to be construed so as to effectuate the basic purpose of article XIV,
               section 3, to provide a workable initiative scheme unfettered by
               restraints which unnecessarily inhibit the rights which article XIV confers.
               (415 N.E. 2d at 375.)

The Illinois Supreme Court’s analysis is particularly relevant here where the Mayoral

administration of the City of Chicago is engaging in activity that inhibits Intervenors from

circulating petitions to place a term limit on the Mayor. This is precisely the type of self-

interested government interference that Coalition for Political Honesty II warns against. For the

reasons set forth above and in Plaintiff’s motion, the rules as drafted are vague and overbroad

such that they do not survive strict scrutiny. As such, the City should be enjoined from arbitrary

enforcement that infringes on Intervenors’ Illinois constitutional rights of petition and

referendum.


                                                  9
      Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 10 of 11 PageID #:168




II.      THE REMAINING ELEMENTS FOR A PRELIMINARY INJUNCTION ARE SATISFIED.

         In addition to likelihood of success on the merits, there are a number of prudential

considerations for granting a preliminary injunction, which are satisfied here.

         First, infringement on constitutional rights is per se an irreparable harm. See Elrod v.

Burns, 427 U.S. 347, 373 (1976); Murphy v. Zoning Comm’n of the Vill. of New Milford, 148 F.

Supp. 2d 173, 180-81 (D. Conn. 2001). In addition, Intervenors seek to circulate petitions to get

referendums on the ballot as soon as March of next year (which would need to be submitted by

December 2019).

         Second, there is no more than nominal harm to the City if it is required to either allow

petition activity or to draft more specific rules consistent with constitutional limitations. Any

potential harm in this regard is substantially outweighed by the actual harm to Intervenors,

who have been bullied, harassed, and intimidated and to the political process with which the

City of Chicago has interfered.

         Third, civic engagement is clearly in the public interest, and the Millennium Park Rules

can be drafted to provide more certainty and, to the extent necessary, narrow limitations to

protect the public’s enjoyment of art (such as disallowing circulation of petitions in the movie

area only while a movie is being shown). Thus, the public interest supports entry of a

preliminary injection here.

         Accordingly, Intervenors (and Plaintiffs) have established all of the necessary

requirements for the Court to issue the requested preliminary injunction.




                                                  10
   Case: 1:19-cv-06213 Document #: 36 Filed: 10/21/19 Page 11 of 11 PageID #:168




                                           CONCLUSION

       For the foregoing reasons, the Court should grant Intervenors’ motion for a preliminary

injunction and enjoin the City of Chicago from arbitrarily applying its Rules for Millennium Park

to interfere with Intervenors’ rights under the U.S. and Illinois Constitution to circulate

referendum petitions in the Park.

Dated: October 21, 2019                               INTERVENORS

                                                      By:     /s/ Ed Mullen
                                                                     One of Their Attorneys

Pat Quinn (Atty. No. 3127623)                         Ed Mullen (Atty. No. 6286924)
216 N. Jefferson St.                                  Mullen Law Firm
Suite 200                                             601 S. California Ave.
Chicago, IL 60661                                     Chicago, IL 60612
(312) 485-1852                                        (312) 508-9433
ltg.patquinn@gmail.com                                ed_mullen@mac.com


                                Attorneys for Plaintiffs-Intervenors




                                                 11
